WALKEB, P. J.
The indictment in this case in averring ,the making by the defendant, with the intent to defraud, of a false pretense of the existence at that time of a fact, and that by means of such false pretense he obtained money and other personal property from the party named, sufficiently showed the commission by the defendant of the statutory offense of obtaining property by false pretenses (Code, § 6920), and it was not subject to the demurrer interposed to it. — Meek v. State, 117 Ala. 116, 23 South. 155; Gardner v. State, 4 Ala. App. 131, 58 South. 1001.
The bill of exceptions not showing to the contrary, it may be presumed that the statement of the witness Deens to which the defendant objected after it had been made ivas responsive to a question or questions propounded to the witness which were not objected to. So it is not made to appear that the defendant was entitled to avail himself of that objection at the time it was *104made, as he Avas without the right in such a way to speculate on the answer a witness would make, to a question or questions asked him. — Billingsley v. State, 96 Ala. 129, 11 South. 409; Stowers Furniture Co. v. Brake, 158 Ala. 639, 48 South. 89.
No error is found in the record.
Affirmed.